REVISED, July 25, 2000
                 UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            No. 99-60333


UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                               versus

HARRY LEE; DANNY J. RUSSO; JEFFREY
BARNES; DWIGHT BLACKWELL; MICHAEL
BLACKWELL; ALFRED L. FELDER, JR.;
PETER J. HAHN; JOHN C. FELDER, JR.; JAN
H. BARNES; STEVEN V. SLATON; ALFRED
FELDER; and JACK BASS,
                                                Defendants-Appellants.



          Appeals from the United States District Court
             for the Southern District of Mississippi

                            June 26, 2000

Before POLITZ and DAVIS, Circuit Judges, and RESTANI,* Judge.

DAVIS, Circuit Judge:

     Eleven of the twelve appellants were convicted of hunting over

a baited field in violation of 16 U.S.C. §§ 703 and 707(a) and 50

C.F.R. § 20.21(I).   Jack Bass was convicted of aiding and abetting

his co-defendants in hunting over a baited field.      For the reasons

assigned, we affirm all convictions.

                                 I.



     *
       Judge of the United States Court of International Trade,
sitting by designation.
     On September 20, 1997, the opening day of that year’s dove

hunting   season,   a   dove   hunt   was   held    on   property   leased   by

defendant Jack Bass in Pike County, Mississippi.            After purchasing

the requisite hunting licenses, the defendants and others met near

the leased    property, introduced themselves, and engaged in idle

conversation for about an hour and a half. During the afternoon,

most of the hunters entered the leased acreage from the side near

the road where they had parked their vehicles.            Several of the men

noticed a substantial amount of wheat seed scattered on the freshly

harrowed land and promptly asked Bass whether it was legal to hunt

over the wheat seed.      Bass assured them that the wheat had been

distributed strictly according to accepted agricultural practices

and was legal.1

     The leased property consisted of 50 acres near the Bogue

Chitto River and had been leased by Bass for the purpose of growing

vegetables.   The western border of the property is in a straight

line measuring approximately 690 yards.            The southern border, also

in a straight line, is approximately 430 yards and intersects the

western border at a right angle.             The eastern border extends

     1
      The regulation prohibiting the taking of migratory game birds
over a baited area then provided an exception for birds, except
waterfowl, taken:

on or over lands where shelled, shucked or unshucked corn, wheat,
or other grain, salt, or other feed has been distributed or
scattered as the result of bona fide agricultural operations or
procedures ....

50 C.F.R. § 20.21(I)(2) (1996).

                                      2
northward for approximately 450 yards before a wooded area cuts

into what would otherwise be a nearly perfect rectangle.             The tree

line extends to the West approximately 140 yards, forming what

frequently was described at trial as the “peninsula,” before

sloping northwest to meet the north border.

     On the afternoon of the hunt, Wildlife Conservation Officers

Lane Ball,    Jimmy   Hutson,   and   Don   Foreman   of   the    Mississippi

Department of Wildlife, Fisheries, and Parks were patrolling in the

area.    The sound of gunshots drew them to the acreage leased by

Bass. They watched the hunters from a wooded area for about 15

minutes and then entered the field from the west and began to check

licenses.    Ball walked toward the northeast corner, Hutson walked

south, and Foreman went to the center of the field.              The officers

determined that each of the hunters had the appropriate license and

that all guns were properly “plugged.”2

     While walking across the field Foreman noticed some corn

chops3 near the center of the field.        Upon further inspection, the

officers found four areas in which corn chops had been scattered.

Each of the three largest areas had a diameter of approximately 20

to 30 yards, with chopped corn in a “V” or “U-shaped” pattern.            The

officers did not testify as to the size of the smaller area.             The


     2
      Permitting a maximum of three shells when fully loaded in
chambers and magazines.
     3
      Corn chops are broken pieces of corn that are suitable only
for feeding animals.

                                      3
officers also found a small label from a “Performa Brand Feeds” bag

of corn chops.

     The officers testified that when they entered the field four

of the hunters were within 20 or 30 yards from one of the areas

where the corn was located,4 three hunters were within 50 yards of

the corn,5 and the others were between 75 and 200 yards away.   The

officers testified that they could see the corn chops from a

distance of 30 yards.

     All of the 23 hunters were charged, 22 with hunting over a

baited field and Jack Bass with aiding and abetting that hunting.

Eleven pled guilty; twelve, including Bass, pled not guilty and

were tried before a magistrate judge.

     The government produced the testimony of Lee Wilson and

Charles Travis, employees of the Natural Resources Conservation

Service, an agency of the U.S. Department of Agriculture.   Wilson

and Travis had, at Bass’ request, conducted surveys of the tract

four days before the hunt.   Both Wilson and Travis saw corn chops

in the field.     Travis testified that there was “a long shot

possibility” that a person in the vicinity of the corn would not

have seen it.    Neither Wilson nor Travis noticed the corn until

they were standing directly over it.

     4
      The four hunters were Lee, Hahn, Russo, and Slaton. Lee had
changed his hunting position and had ridden a four-wheeler to the
new position shortly before the officers arrived.
     5
      The three hunters were Jeff Barnes, Michael Blackwell, and
Dwight Blackwell.

                                 4
      Each defendant testified that he did not see any corn in the

field, stating unequivocally that if he had seen any illegal bait

his   participation   in   the   hunt       would   have   ended   immediately.

Several hunters testified that they looked at the ground while

walking to their hunting stations.            However, each of the hunters

also stated that they did not deliberately seek to ascertain if the

field was illegally baited.

      The magistrate judge found that the wheat seed operation was

performed in accordance with normal agricultural practice and did

not constitute bait under the statute. He found, however, that the

cracked corn constituted illegal bait.                 The magistrate judge

discussed the requisite standard of knowledge as set forth in

United States v. Delahoussaye, 573 F.2d 910 (5th Cir. 1978), and

applying that standard, held that:

           The ruling of the Court is that even in light
           of Delahousay, [sic] and even given the fact
           that the Fifth Circuit departs from the strict
           liability standard applied in all other
           Circuits   of  the   United   States  in   the
           Delahousey [sic] case, there is still a
           requirement in the Fifth Circuit that a hunter
           hunting over a field, and I say even a large
           field, make a reasonable inspection of the
           field to try to see if it is a legally planted
           field, which was not done in this instance.


           So, in summary, the finding of the Court is
           that each of the defendants is guilty as
           charged in the bill of information because of
           the corn chops and the finding of the Court
           that the corn chops would have been reasonably
           ascertainable with a reasonable and diligent
           inspection of the field by the hunters, which
           I think is the only reasonable interpretation

                                        5
            given to Delahousey [sic].

     The convictions were affirmed on appeal to the district court.

This timely appeal followed.

                                      II.

     We review the defendants’ convictions for sufficiency of the

evidence.    United States v. Adams, 174 F.3d 571, 578 (5th Cir.

1999); United States v. Sylvester, 848 F.2d 520, 522 (5th Cir.

1988).      Under   this   standard     of    review    we     will   affirm   the

magistrate’s    findings    if   they       are    supported    by    substantial

evidence.    Adams, 174 F.3d at 578.              To reverse the defendants’

convictions, this Court must conclude that no rational trier of

fact could find substantial evidence establishing the defendants’

guilt beyond a reasonable doubt.             Id.    This Court considers the

evidence in the light most favorable to the verdict, deferring to

the reasonable inferences of fact drawn by the trial court.               United

States v. Cardenas, 9 F.3d 1139, 1156 (5th Cir. 1993).

     At the time these events occurred, the regulations promulgated

under the Migratory Bird Treaty Act prohibited the taking of

migratory game birds:

            [b]y the aid of baiting, or on or over any
            baited area.    As used in this paragraph,
            “baiting” shall mean the placing, exposing,
            depositing, distributing, or scattering of
            shelled, shucked, or unshucked corn, wheat or
            other grain, salt or other feed so as to
            constitute for such birds a lure, attraction
            or enticement to, on, or over any areas where
            hunters are attempting to take them; and
            “baited area” means any area where shelled,
            shucked, or unshucked corn, wheat, or other

                                       6
            grain, salt, or other feed whatsoever capable
            of luring, attracting, or enticing such birds
            is directly or indirectly placed, exposed,
            deposited, distributed, or scattered ....

       50 C.F.R. 20.21(I)(1996).

       In Delahoussaye, this Court held that, in order for a hunter

to violate the federal prohibition on the use of bait, “[at] a

minimum the bait ... must have been so situated that [its] presence

could reasonably have been ascertained by a hunter properly wishing

to check the area of his activity for illegal devices.” 573 F.2d

at 912.    This Court rejected a strict liability rule, explaining

that    such   an   interpretation   “would   simply   render   criminal

conviction an unavoidable occasional consequence of duck hunting

and deny the sport to those such as, say, judges who might find

such a consequence unacceptable.”        Id. at 912-13.   On the other

hand, the Court noted that “to require a higher form of scienter --

actual guilty knowledge -- would render the regulations very hard

to enforce and would remove all incentive for the hunter to clear

the area, a precaution which can reasonably be required.”         Id. at

913.

       In the instant case, the magistrate judge, ruling from the

bench, stated that:

            [t]he two things that are most damaging to the
            defendants in this case, ... insofar as the
            evidence, is (1) the tag from the bag.
            Somebody obviously went out there with
            commercially prepared corn chops in that bag,
            tagged as corn chops, and threw it out for the
            purpose of baiting doves on this field. The
            second thing that is the most damaging of all

                                     7
            ... is the testimony of the two witnesses who
            went out there to do the survey .... Both of
            these witnesses, independently, and in widely
            disparate locations, noticed corn chops on the
            ground and they weren’t looking for corn
            chops.

     The Magistrate Judge also found that “the corn chops were

readily ascertainable and findable and observable by someone with

reasonable diligence.”        He further emphasized that:

            every single one of these defendants admitted
            on the stand that they made no effort
            whatsoever to walk around this field and check
            it out for illegal baiting, but that they all
            primarily relied on two things - (1) their
            casual traverse of the field in an effort to
            find a good place to hunt, and (2) the
            representations of Judge Bass that he had
            cultivated the field in accordance with the
            Federal regulations.

     Appellants argue that they saw no grain from their hunting

positions    or   as   they    walked       or   rode    to   these   positions.

Accordingly, Appellants contend that substantial evidence does not

support   their   convictions.          However,        Appellants    ignore   our

precedent which requires hunters to make a reasonable inspection of

the area to be hunted.        Delahoussaye, 573 F.2d at 912-913; United

States v. Sylvester, 848 F.2d 520, 523 (5th Cir. 1988)(affirming

the district court’s holding that “with little effort, they [guest

hunters] could have made a zigzag inspection and discovered the

presence of the wheat ...” because under Delahoussaye hunters must

make some effort to determine if the field is baited).

     The trial judge -- who heard the witnesses -- is in a much

better position than we to evaluate whether the hunters conducted

                                        8
a reasonable inspection of the field.              Except in extraordinary

circumstances factual findings such as this must be left in the

factfinder’s hands.    Consistent with Delahoussaye’s reasoning, we

reiterate that the migratory game laws outlawing hunting over a

baited    field    would   have   no       force   if   a   hunter   could    be

automatically exonerated if he did not see the bait. 573 F.3d at

913.

       We conclude that, when viewed in the light most favorable to

the verdict, the convictions are based on substantial evidence.

The conservation officers found four large areas covered with corn

chops near the middle of the hunted portion of the field.                    They

also found a tag from a bag of corn chops in the area where the

corn chops were scattered.        Several days before the hunt, USDA

agents, who were not looking for illegal bait, saw the corn chops.

One of the areas covered with corn chops was located 20-30 yards

directly in front of one of the hunting parties.             The conservation

officers testified that the corn chops were visible from 20-30

yards.     The evidence revealed that the hunt occurred in the

afternoon during daylight hours and that the hunters were not

prevented from walking in the 50 acre field by inclement weather or

for any other reason.      In sum, substantial evidence supports the

magistrate’s finding that a reasonable inspection of the field




                                       9
would have disclosed the illegal bait.6

     In addition to the hunters who were convicted of hunting over

a baited field, Jack Bass was charged and convicted of aiding and

abetting his co-defendants in hunting over a baited field.               We

conclude   that   there   was   sufficient   evidence   to   support   that

conviction based on the evidence that Bass arranged the hunt,

invited the hunters, assisted the hunters during the hunt, and was

either aware of the presence of the bait or could have discovered

it had he made a reasonable inspection.

                                  III.

     For the reasons stated above, all convictions are AFFIRMED.




     6
      We also reject appellants’ argument that the evidence failed
to establish that the small amount of corn -- in relation to the
relatively large amount of legally planted wheat -- would have
attracted the doves. The statute does not require that the bait
successfully attract birds to the field. The statute only requires
proof of hunting over grain or other feed capable of luring birds
into the field where the grain was placed.              50 C.F.R.
20.21(I)(1996).

                                    10
POLITZ, Circuit Judge, dissenting:

      I must respectfully dissent.

      In affirming the convictions of these defendants, the majority

has abandoned Delahoussaye’s holding and guiding principle: that

the “should have known” form of scienter is a necessary element of

the offense of hunting over a baited field.               Indeed, the phrase

“should have known” is conspicuously absent from the panel opinion.

      Exactly what a hunter should know is not clear. Without doubt, the standard

requires less than actual knowledge. “‘Knew’ and ‘did not know but should have

known’ are different. One refers to actual and the other to imputed knowledge –

which is to say no knowledge, accompanied by circumstances that lead the legal

system to treat ignorance the way it treats knowledge.”7 One circumstance in

which the law equates ignorance with knowledge is when the defendant takes

affirmative steps to shield himself from that knowledge.8 In such cases, the

defendant is charged with knowing what he deliberately has prevented himself

from learning. Delahoussaye does not address this situation, and indeed the

government has made no such allegation against the appellants in the case at bar.

Another such circumstance arises when the defendant is under a duty to make a


      7
       Contract Courier Services, Inc. v. Research and Special Programs Admin.,
924 F.2d 112 (7th Cir. 1991).
      8
       United States v. Restrepo-Granda, 575 F.2d 524, 528 (5th Cir.) cert.
denied, 439 U.S. 935, 99 S. Ct. 331, 58 L. Ed. 2d 332 (1978).
reasonable inquiry, but has failed to do so, and knowledge of the actual facts would

have been obtainable by such an inquiry. In these cases, unlike the deliberate

ignorance cases, the defendant is not charged with having knowledge but is

nonetheless criminally liable for having the less culpable mental state of

negligence.9 Such an instance might arise either because the defendant has

knowledge of circumstances that ordinarily would lead a prudent person to conduct

an investigation, or because the law creates such a duty.10 Again, the government

      9
     United States v. Bader, 956 F.2d 708, 710 (7th Cir. 1992) (“‘Should have
known’ is closer to negligence than knowledge.”).
      10
        Contract Courier Services, Inc., 924 F.2d 112. Our prior cases have not
held that a duty to inspect is inherent in the should have known standard. In United
States v. Garrett, 984 F.2d 1402 (5th Cir. 1993), we applied the “should have
known” standard to the prohibition under the Federal Aviation Act, 49 U.S.C. §
1472(l ), against attempting to board an aircraft while carrying a concealed
dangerous weapon. Regina Kay Garrett was stopped by New Orleans airport
security while attempting to board an airplane when the security guard monitoring
the X-ray scanner noticed a dark mass in her hand bag. She consented to a search
and a hand gun was discovered. Garrett said she had forgotten the gun was in her
purse and asserted that she could not be convicted under § 1472(l ) without proof
she had actual knowledge that the gun was in her purse. We concluded that the
statute did not require actual knowledge, and instead applied the “should have
known” standard, concluding that Garrett’s case was “most akin to Delahoussaye.”
       We found that there was sufficient evidence to support the magistrate’s
finding that Garrett should have known she was carrying a gun when attempting to
board the airplane. This evidence consisted of facts that would have caused a
reasonable person to inspect their own hand bag. Garrett acknowledged that she
had placed the gun in the bag herself and had simply forgotten about it. She also
admitted that she knew at the time that she previously had carried the gun in that
bag. Further, there were two large signs in the area of the security checkpoint that

                                        12
does not allege the former circumstance. The prosecution does not suggest that any

of the defendants were aware of facts that should have made them suspect the

presence of bait or made them aware of the need to investigate further. Instead, the

government insists, and the majority holds, that Delahoussaye and Sylvester impose

on every hunter a legal duty to inspect the entire area hunted, even if the hunter has

no reason to suspect that bait might be present. I cannot agree that Delahoussaye,

Sylvester, or right reason supports the imposition of such a duty.

      In drawing its conclusions, the majority relies on the following language

from Delahoussaye:

      We also conclude that [at] a minimum the bait or the callers must have been
      so situated that their presence could reasonably have been ascertained by a
      hunter properly wishing to check the area of his activity for illegal devices.11


Far from imposing a universal duty to inspect, I understand this passage to limit the

should have reminded Garrett of the need to check her bag. The Garrett court did
not read a duty to inspect into Delahoussaye’s “should have known” standard. If
it had, there would have been no need to discuss the foregoing evidence because
she could have been found guilty based entirely on her failure to know the contents
of her purse.
       See also, United States v. King, 1992 WL 73358 (E.D. La. April 2, 1992)
(finding defendant should have known bait was present, not because he should have
inspected the area, but because he was 400 yards from a plainly visible grain
elevator, the whole area reeked of grain, and the birds had begun flying in patterns
consistent with bait influence).
      11
           Delahoussaye, 573 F.2d at 912.

                                            13
scope of the hunter’s criminal liability. To be sure, the hunters in Delahoussaye

were under a duty to inspect their hunting area, but the duty arose because they had

reason to suspect that their hunting area was baited. They were hunting less than

300 yards from calling live decoys and piles of cracked corn, “with ducks flying

directly over [their] blind to these enticements.”12 The above-cited passage makes

clear, however, that the hunters would not have been liable under § 703 if the bait

and callers had been positioned where they could not have been found during a

reasonable inspection. This much is evident from the court’s use of the phrase “at

a minimum.” I understand that passage to state the rather obvious point that we

will not say the hunter “should have known” that which he could not discover. In

fact, the Delahoussaye court went on to explain that “there could be no justice” in

convicting one who has been barred by a property line from ascertaining that birds

were being pulled over him by bait hidden from view.

      As the majority notes, the Delahoussaye court rejected actual guilty

knowledge as the level of scienter in order to preserve the “incentive for the hunter

to clear the area, a precaution which can reasonably be required.” At best, it is

ambiguous as to when that incentive exists. I am persuaded that Judge Gee



      12
           Delahoussaye, 573 F.2d at 912.

                                            14
intended to preserve the incentive for the hunter to clear the area under

circumstances where he should have known that bait might be present. This

reading is most consistent with the should have known standard announced earlier

in the opinion and would, of course, have been undermined if the court had adopted

a requirement of actual knowledge. Others, including the majority, believe that

Judge Gee was referring to the hunter’s incentive to inspect under all

circumstances. Given this ambiguity, the most that can be said of Delahoussaye is

that it left the door open for later cases to impose a duty to inspect and to define its

parameters.

      Judge Gee had an opportunity to revisit this issue ten years later in his

writings in Sylvester. He acknowledged that his opinion in Delahoussaye was

“[u]nique among the Circuits” in that it did not apply a strict liability standard.

Perhaps for this reason, and perhaps because the Congress recently had expressed

its preference for a strict liability standard under § 703,13 Judge Gee moved our

standard closer to strict liability by reading an inspection requirement into

Delahoussaye. He stopped short of strict liability, however, by requiring only a


      13
        S.Rep. No. 445, 99th Cong., 2d Sess., reprinted in 1986 U.S.C.C.A.N. 6114,
6128 (“Nothing in this amendment is intended to alter the ‘strict liability’ standard
for misdemeanor prosecutions under 16 U.S.C. § 707(a), a standard which has been
upheld in many Federal court decisions”).

                                          15
minimal inspection. The district court in Sylvester had concluded that the hunters

traversed close to the baited area and that they could have discovered the bait with

“little effort” or a “zig-zag” inspection.       Judge Gee agreed, stating that

Delahoussaye requires hunters to make “some effort” to detect bait.

      Neither Delahoussaye nor Sylvester can fairly be read to impose a duty to

inspect more than the area around a hunting position and the path the hunter

traversed to get there. Although each of the appellants conceded he had not

conducted an inspection, the essential question herein is not whether such an

inspection was made, but whether such an inspection would have revealed verboten

bait. Clearly this is not the case for the majority of the appellants, who were never

within 50 yards of any of the areas containing corn. Even if they had expended

“some effort” or had undertaken a “zig-zag” inspection, whatever that is, it is not

likely that they would have discovered the distant minimal amount of chopped

corn.14


      14
        Witnesses estimated that the entire field contained a total of about five
pounds of corn, or “enough to fill a bucket.” I also note that the testimony of the
surveyors, upon which the magistrate relied heavily in concluding that the corn was
“readily ascertainable,” was that they did not see the corn until after they had
stepped out of their trucks and were standing directly on top of it looking down at
the ground. The only witness who testified that the corn was visible from any
distance was Officer Lane Ball, who, rather than actually discovering the corn from
a distance of 30 yards, estimated that he could have seen the corn from 30 yards

                                         16
      The majority reads an even greater requirement into Delahoussaye by

redefining the scope of the required inspection in terms of reasonableness. My

principal objection to this approach is that it is impracticable. The majority has

failed to give hunters dedicated to legal hunting any guidance as to the scope of a

reasonable inspection. Is a person invited to hunt at the King Ranch in Texas liable

for grain that might exist anywhere on the nearly one million acres the ranch is

reported to include? How much of the ranch is it “reasonable” to inspect? The

geographic scope of liability cannot reasonably be defined with reference to § 703's

requirement that the hunting take place over a “baited area,” because the “baited

area” includes the entire area over which the bait might exercise an attraction15 and

can extend miles away from the bait. In fact, “baited area” has been held to include

areas where there is no bait at all.16

      The majority seems to suggest that the reasonableness of an inspection is an

issue of fact that can be resolved by trial judges, taking into account such factors


after he already knew it was there. In fact, several of the defendants testified that
Officer Don Foreman, the conservation agent who happened upon the corn, had
difficulty locating it again when the defendants asked to see it.
      15
           Delahoussaye, 573 F.2d at 912.
      16
        United States v. Ardoin, 431 F. Supp. 493 (W.D. La. 1977) (holding that
“baited area” included pond neighboring a lake where there had been illegal bait
prior to the day of the hunt).

                                            17
as weather conditions, available daylight, and the condition of the hunted area.

This approach is similar to the manner in which we have defined “baited area,”

which, as Judge Gee noted, “is not subject to exact definition and may expand or

contract with changes of wind and weather, but hunters must make many such

judgments as these in order to hunt at all.”17 Unlike the determination of the area

over which bait might exercise an attraction, however, the determination as to how

a court might define a legally imposed duty to inspect a field is not one that would

permit me to say so glibly “hunters must make many such judgments as these in

order to hunt at all.” This underscores the circularity in the majority’s resolution.

Sylvester rejected reasonableness as the ultimate determinant as to whether a

hunter must conduct an inspection. Instead, it imposed a duty to inspect as a matter

of administrative convenience. The majority now defines this legally imposed duty

in terms of what the reasonable hunter would do under the circumstances. But the

reasonable hunter wants only to comply with the law; he has no reason to inspect

for bait apart from his legally imposed duty to do so.18 Indeed, if conducting such

      17
           Delahoussaye, 573 F.2d at 912.
      18
        While reasonable hunters typically inspect their hunting areas for their own
safety and the safety of others, the panel opinion makes it clear that the duty to
clear the area of bait is broader than that. Each of the appellants, while
acknowledging that he had not looked specifically for bait, testified that he
inspected the ground on the way to his hunting position to make sure the field was

                                            18
an inspection was something a reasonable hunter did, our opinions would not have

to impose a duty to do it. This problem is exacerbated by the fact that in the 22

years since Delahoussaye was decided, this court and its subordinate courts have

not once considered whether an inspection undertaken by a hunter was

“reasonable.”

      By extending the duty to inspect from the minimal inspection required in

Sylvester to the broader inspection required in this case, the majority has virtually

eclipsed the should have known standard and moved this circuit very close to the

former strict liability standard that applied in several of the other circuits. As I

understand the majority’s approach, a hunter is strictly liable for any ascertainable

amounts of illegal bait that might exist in a largely undefined area. Although it is

too late for these appellants, Congress recently has provided relief under § 704 by

adopting a “reasonably should have known” form of scienter similar to the one

previously applied in this circuit.19      Because of this fortunate legislative


safe. The fact that each of these experienced hunters believed that no more than
a cursory inspection of the field was necessary in order to guard their own well-
being belies the notion that an exhaustive inspection of the entire area is somehow
inherently reasonable.
      19
           16 U.S.C. § 704 now reads:

      (b) It shall be unlawful to –
      (1) take any migratory game bird by the aid of baiting or on or over any
      baited area, if the person knows or reasonably should know that the area is
      a baited area.

                                         19
intervention, what I view as the unworkable standard in the panel opinion will have

little opportunity to work mischief to responsible, well-intentioned hunters. That

is a consummation much to be desired.




                                        20